*975OPINION.
Green:
It is alleged in the petition that the general agency contract had a fair market value on March 1, 1913, in the amount of $100,000, which contract was sold by the petitioner on November 1, 1918, under the contract with the Provident Life & Trust Co., and that the amounts designated by the Commissioner as commissions on renewal insurance premiums and by which he has increased the petitioner’s income for the year involved constitute a return of capital from the sale of the general agency contract.
There was no 'appearance for the taxpayer at the hearing and no proof was submitted to substantiate the allegations of fact mentioned above. Inasmuch as the petitioner, through his failure to submit proof to substantiate these allegations of fact, has failed to show error on the part of the Commissioner, the Commissioner’s determination must be approved.

Judgment will be entered for the Commissioner.